 



         

EXHIBIT 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated as of
September 18, 2006 (the "Effective Date”) amends and restates the Amended and
Restated Employment Agreement dated May 24, 2000 (the “Prior Agreement”) by and
between NEUROCRINE BIOSCIENCES, INC., 12790 El Camino Real, San Diego,
California 92130 (hereinafter the “Company”), and Paul W. Hawran (hereinafter
"Executive”).
R E C I T A L S
     WHEREAS, the Company and Executive wish to amend and restate the terms and
conditions under which Executive is to be employed by the Company on and after
the date hereof; and
     NOW, THEREFORE, the Company and Executive, in consideration of the mutual
promises set forth herein, agree as follows:
ARTICLE 1
TERM OF AGREEMENT
     1.1 Commencement Date. Executive’s employment with the Company under this
Agreement shall commence as of September 18, 2006 (“Commencement Date”) and
terminate on April 1, 2007 (“Retirement Date’), unless terminated earlier
pursuant to Article 4.
ARTICLE 2
EMPLOYMENT DUTIES
     2.1 Title/Responsibilities. Executive hereby accepts employment with the
Company pursuant to the terms and conditions hereof. Executive agrees to serve
the Company in the position of Senior Advisor. Executive shall have the powers
and reasonable duties assigned to Executive by the Chief Executive Officer of
the Company. Executive shall not serve as a spokesman for the Company and shall
not make any statement or arrange meetings regarding the Company with securities
market professionals, with the exception of comments relating to his retirement,
which comments shall be pre-approved by the Company. In addition, the Company
shall provide Executive with a private office and access to an administrative
assistant, a computer and technical support. Executive will also have access to
all Company communications systems as the Company deems necessary. Executive
shall be entitled to retain his current computer and other telecommunications
equipment.
     2.2 Attention. Executive shall devote his full business time and attention
to the performance of the services assigned to him by the Chief Executive
Officer and without the prior written consent of the Chief Executive Officer
which consent shall not be unreasonably

 



--------------------------------------------------------------------------------



 



withheld shall not engage in any other business activities during the term
hereof. The devotion of time by Executive to non-Company business activities or
other activities, including, without limitation, outside activities in which he
presently engages, shall not be deemed a breach of this Agreement, provided that
such purposes or activities do not adversely affect Employee’s job performance
or interfere with the services required to be rendered to or on behalf of
Employer under this Agreement. Additionally, during the term of this Agreement
and any period in which compensation is being paid to Executive in accordance
with Article 4 and/or Article 5, Executive shall not (i) engage, directly or
indirectly, in providing services to any other business program or project that
is competitive to a program or project being conducted by the Company or any
other corporation or entity that directly or indirectly controls, is controlled
by, or is under common control with the Company (provided that Executive may own
less than two percent (2%) of the outstanding securities of any publicly traded
corporation), or (ii) hire, solicit, or attempt to solicit on behalf of himself
or any other party any employee or exclusive consultant of the Company.
     2.3 Salary. From the Commencement Date until the Retirement Date, Executive
shall receive salary at an annual rate of three hundred sixty-five thousand
dollars ($365,000.00), payable semi-monthly in equal installments in accordance
with the Company’s normal payroll practices. Executive shall be eligible to earn
a bonus for the year 2006 as determined pursuant to the normal bonus procedures
of the Company, but shall not eligible to receive any bonus for employment in
2007.
     2.4 Benefits. During the term of this Agreement, the Company shall also
provide Executive with the health insurance benefits it provides generally to
its other senior management employees and upon the same terms and conditions.
Executive is entitled in accordance with criteria adopted by the Company, to
participate in and to receive benefit from life, accident, disability, medical,
pension, profit-sharing and savings plans and similar benefits made available
generally to employees of the Company as such plans and benefits may be adopted
by the Company. The amount and extent of benefits to which Executive is entitled
shall be governed by the specific benefit plan as it may be amended from time to
time. Executive acknowledges and agrees that he shall not participate in or
elect to exchange any options pursuant to the Company’s Offer to Exchange
Certain Outstanding Options to Purchase Common Stock under the 2003 Incentive
Stock Plan, as amended, and Amend Certain Outstanding Options to Purchase Common
Stock under the 1992 Incentive Stock Plan, as amended and 2001 Stock Option
Plan, as amended or participate in any new equity or incentive program made
available to officers of the Company between the date hereof and his Retirement
Date. Any accrued and unused vacation days to which Executive is entitled at the
date hereof under the Prior Agreement, shall be carried forward as vacation
under this Agreement.
     2.5 Business Expense Reimbursement. During the term of this Agreement,
Executive shall be entitled to receive proper reimbursement for all reasonable
out-of-pocket expenses incurred by him (in accordance with the policies and
procedures established by the Company for its senior executive officers) in
performing services hereunder. Executive agrees to furnish to the Company
adequate records and other documentary evidence of such expense for which
Executive seeks reimbursement. Such expenses shall be reimbursed and accounted
for in accordance with past practice under the procedures established by the
Company.

- 2 -



--------------------------------------------------------------------------------



 



     2.6 Withholding and Taxes. All compensation and benefits payable to
Executive hereunder and the Agreement shall be subject to all federal, state,
local and other withholdings and similar taxes and payments required by
applicable law. Executive will be responsible for the payment of all federal and
state income taxes on all allowances accruing to Executive pursuant to this
Article 2.
     2.7 Release. Executive has executed the release attached hereto as
Exhibit A (the “First Release”) in connection with the execution of this
Agreement. Executive and the Company acknowledge that this Agreement is
conditioned upon the effectiveness of the First Release and that Executive has
seven days to consider the First Release and to revoke the First Release.
Accordingly, in the event that Executive revokes the First Release or the First
Release is otherwise not effective, then this Agreement shall be null and void
and the terms and conditions of Executive’s employment with the Company shall
continue to be governed by the Prior Agreement.
ARTICLE 3
CONFIDENTIALITY
     3.1 Proprietary Information. Executive represents and warrants that he has
previously executed and delivered to the Company the Company’s standard
Proprietary Information and Inventions Agreement in form acceptable to the
Company’s counsel.
     3.2 Return of Property. All documents, records, apparatus, equipment and
other physical property which is furnished to or obtained by Executive in the
course of his employment with the Company shall be and remain the sole property
of the Company. Executive agrees that, upon the termination of his employment,
he shall return all such property (whether or not it pertains to Proprietary
Information as defined in the Proprietary Information and Inventions Agreement),
and agrees not to make or retain copies, reproductions or summaries of any such
property; provided, however, Executive shall be permitted to retain the computer
and telecommunications equipment utilized by Executive at the date hereof.
     3.3 No Use of Prior Confidential Information. Executive will not
intentionally disclose to the Company or use on its behalf any confidential
information belonging to any of his former employers or any other third party.
ARTICLE 4
TERMINATION
     4.1 By Death. The period of employment shall terminate automatically upon
the death of Executive. In such event, all stock options held by Executive which
would have vested by April 1, 2007 shall become vested and exercisable. All
stock options held by Executive will be exercisable in accordance with their
terms. In addition, the Company shall pay to Executive’s beneficiaries or his
estate, as the case may be, any accrued salary the extent earned, any vested

- 3 -



--------------------------------------------------------------------------------



 



deferred compensation (other than pension plan or profit-sharing plan benefits
which will be paid in accordance with the applicable plan), any benefits under
any plans of the Company in which Executive is a participant to the full extent
of Executive’s rights under such plans, any accrued vacation pay and any
appropriate business expenses incurred by Executive in connection with his
duties hereunder, all to the date of termination (collectively “Accrued
Compensation”). In addition, the Company shall pay to Executive as provided
herein, as severance, the payments set forth in Sections 5.1(a) and 5.1(b) but
no other compensation or reimbursement of any kind, including, without
limitation, compensation under Article 4 or Article 5, and thereafter, the
Company’s obligations hereunder.
     4.2 By Disability. If Executive is determined to be disabled under the
terms of the Company’s long term disability plan, then, to the extent permitted
by law, the Company may terminate the employment of Executive at such time. In
such event, all stock options held by Executive at the time of termination which
would have vested by April 1, 2007 shall vest and will be exercisable in
accordance with their terms. In addition, the Company shall pay to Executive all
Accrued Compensation, and shall continue to pay to Executive salary until the
first to occur of (i) Executive shall become entitled to receive disability
insurance payments under the disability insurance policy maintained by the
Company or (ii) April 1, 2007. In addition, the Company shall pay to Executive
as provided herein, as severance, the payments set forth in Sections 5.1(a) and
5.1(b) (subject to the terms and conditions set forth in Article 5) but no other
compensation or reimbursement of any kind, including, without limitation,
compensation under Article 4 or Article 5, and thereafter, the Company’s
obligations hereunder shall terminate. Nothing in this Section shall affect
Executive’s rights under any disability plan in which he is a participant.
     4.3 By Company for Cause. The Company may terminate the Executive’s
employment for Cause (as defined below) without liability at any time with or
without advance notice to Executive. The Company shall pay Executive all Accrued
Compensation, but no other compensation or reimbursement of any kind, including
without limitation, compensation under Article 4 or Article 5, and thereafter
the Company’s obligations hereunder shall terminate. Termination shall be for
"Cause” in the event of the occurrence of any of the following: (a) any
intentional action or intentional failure to act by Executive which was
performed in bad faith and to the material detriment of the Company;
(b) Executive intentionally refuses or intentionally fails to act in accordance
with any lawful and proper direction or order of the Chief Executive Officer;
(c) Executive breaches Section 2.2 hereof; (d) Executive is convicted of a
felony crime involving moral turpitude, provided that in the event that any of
the foregoing events is capable of being cured, the Company shall provide
written notice to Executive describing the nature of such event and Executive
shall thereafter have ten (10) business days to cure such event; (e) Executive
makes any statements on behalf of the Company in violation of Section 2.1 hereof
or (f) Executive otherwise violates the terms and conditions set forth in this
Agreement.
     4.5 Termination by Executive. At any time, Executive may terminate his
employment by giving thirty (30) days’ advance written notice to the Company.
The Company shall pay Executive all Accrued Compensation, but no other
compensation or reimbursement of any kind, including without limitation,
compensation under Article 4 or Article 5, and thereafter the Company’s
obligations hereunder shall terminate.

- 4 -



--------------------------------------------------------------------------------



 



     4.6 Mitigation. Except as otherwise specifically provided herein, Executive
shall not be required to mitigate the amount of any payment provided under this
Agreement by seeking other employment or self-employment, nor shall the amount
of any payment provided for under this Agreement be reduced by any compensation
earned by Executive as a result of employment by another employer or through
self-employment or by retirement benefits after the date of Executive’s
termination of employment from the Company.
     4.7 Coordination. If upon termination of employment, Executive becomes
entitled to rights under other plans, contracts or arrangements entered into by
the Company, this Agreement shall be coordinated with such other arrangements so
that Executive’s rights under this Agreement are not reduced, and that any
payments under this Agreement offset the same types of payments otherwise
provided under such other arrangements, but do not otherwise reduce any payments
or benefits under such other arrangements to which Executive becomes entitled.
ARTICLE 5
SEPARATION PAY AND OTHER COVENANTS
     5.1 Separation Pay. Subject to the effectiveness of the release attached
hereto as Exhibit B and Executive’s compliance with this Agreement (and
specifically Sections 2.2, 5.2 and 5.3) and provided this Agreement has not been
terminated by Company or Executive, in satisfaction of all obligations to the
Executive, the Company will provide the following payments and benefits to
Executive on and after his Retirement Date in addition to any accrued and unpaid
salary and reimbursable expenses at such date:
     (a) a lump sum cash payment (less taxes and withholdings) equal to four
hundred thousand dollars ($400,000) within five (5) business days following his
Retirement Date;
     (b) Eight hundred thousand dollars ($800,000) payable in accordance with
the Company’s normal payroll practices in substantially equal installments on
the Company’s regular payroll dates over a period commencing on the Retirement
Date and ending on March 15, 2008;.
     (c) Upon the Retirement Date, Executive shall be entitled to continue
participation in the Company’s group health plan in accordance with
Section 4980B of the Code, or any similar state law (“COBRA”) and shall pay the
full cost of COBRA coverage for the first six months of such coverage. On the
date that is six (6) months and one (1) day following the Retirement Date, the
Company shall reimburse the Executive in an amount equal to amount paid by the
Executive for such coverage. Thereafter, for a period of up to six (6) months,
the Company shall pay the costs for such coverage, so that the Company will
provide Executive with up to twelve (12) months of coverage. Executive shall be
responsible for the costs of coverage for the remainder of the COBRA coverage
period. The Company’s obligations to reimburse Executive or pay any additional
cost of coverage under this Section 5.1(c) shall cease on the date Executive
ceases to be eligible for COBRA continuation coverage under the Company’s group
health plan.

- 5 -



--------------------------------------------------------------------------------



 



     (d) After his Retirement Date, Executive shall be entitled to continue
participation in the Company’s life, disability and other welfare plans for a
period of eighteen months and the Company shall pay all costs which the Company
would otherwise have incurred to maintain such benefits if the Executive had
remained an employee of the Company for such eighteen (18) month period.
     (e) Executive shall forfeit and agrees to cancel the stock options set
forth on Exhibit C attached hereto and made a part hereof.
     5.2 Cooperation. During the term of this Agreement and thereafter as
reasonably necessary, Executive agrees that upon the request of the Company’s
Chief Executive Officer, Chief Financial Officer or General Counsel, he will
provide reasonable cooperation to the Company, its subsidiaries, affiliates,
officers, employees, directors, and their successors and assigns (the
"Neurocrine Parties”) at reasonably agreeable times and places in response to
requests made by the Company or their attorneys in matters relating to internal
investigations, external investigations, and/or judicial or administrative
proceedings arising out of or relating in any way to any facts known to
Executive occurring prior to Effective Date, including but not limited to,
reasonable cooperation with the Company’s independent registered accounting firm
in preparation of the Company’s quarterly report on Form 10-Q for the third
fiscal quarter of 2006 and annual report for the fiscal year 2006, as well as
reasonable participation in conferences and meetings, assisting counsel, making
himself available for interviews and depositions, providing documents or
information, aiding in the analysis of documents, testifying, or complying with
any other reasonable requests by the Neurocrine Parties. Executive agrees to
maintain in confidence (except to the extent required by subpoena or court
order) any confidential information regarding past, current or potential claims,
governmental proceedings, investigations or administrative or judicial
litigation relating to the Neurocrine Parties. Executive agrees to provide
notice of any motion, subpoena, order or other correspondence relating to the
Neurocrine Parties within a reasonable time after his receipt of same, by
forwarding such document to the Executive Vice President and General Counsel of
the Company; provided, however, that the foregoing shall not restrict or limit
in any way the testimony of Executive or a Neurocrine Party in connection with
any judicial or administrative proceeding. This cooperation is an integral part
of this Agreement, and Executive will not be compensated for such cooperation,
other than reimbursement for any reasonable expenses Executive may incur in
connection with such cooperation; provided, however, in the event such
cooperation is required after full payment under this Agreement has been made,
the Executive will receive compensation for such services at such rate as shall
be mutually agreed to by the Company and Executive.
     5.3 Promise to Maintain Confidentiality of the Company’s Confidential
Information. Executive acknowledges that due to the position Executive has
occupied and the responsibilities Executive has had at the Company, Executive
has received confidential information concerning Executive’s products,
procedures, customers, sales, prices, contracts, and the like. Executive hereby
promises and agrees that, unless compelled by legal process, Executive will not
disclose to others and will keep confidential all information Executive has
received while employed by the Company concerning Executive’s products and
procedures, the identities of the Company’s customers, the Company’s sales, the
Company’s prices, the terms

- 6 -



--------------------------------------------------------------------------------



 



of any of the Company’s contracts with third parties, and the like. Executive
agrees that a violation by Executive of the foregoing obligation to maintain the
confidentiality of the Company’s confidential information will constitute a
material breach of this Agreement. Executive specifically confirms that
Executive will continue to comply with the terms of any confidentiality or
proprietary information agreements executed by Executive in favor of the
Company.
     5.4 Non Disparagement. The Company, its officers and directors and its
authorized spokespersons and Executive agree not to make at any time any written
or oral statements, representations or other communications that disparage or
otherwise damage the reputation of the other, or any of its or his affiliates;
provided, however, this provision shall not be deemed to restrict, in any way,
either party from compliance with any federal, state or local laws or from
testifying in any legal or administrative proceedings.
     5.5 Press Release. In response to any inquiry regarding the effective date
hereof, or the Executive’s change in status with the Company, the Company will
state that the employment relationship changed at the request of Executive.
Executive has reviewed the press release and approved of its content.
ARTICLE 6
GENERAL PROVISIONS
     6.1 Governing Law. The validity, interpretation, construction and
performance of this Agreement and the rights of the parties thereunder shall be
interpreted and enforced under California law without reference to principles of
conflicts of laws. The parties hereby submit to the exclusive jurisdiction and
venue of California and federal courts of competent jurisdiction sitting in San
Diego, California. The parties agree that any dispute, claim or controversy
arising out of or relating to this Agreement or the breach, termination,
enforcement, interpretation or validity thereof, including the determination of
the scope or applicability of this agreement to arbitrate, shall be determined
by arbitration in San Diego, California, before an arbitrator. The arbitration
shall be administered by JAMS pursuant to its Employment Arbitration Rules and
Procedure. Judgment on the award, if any, may be entered in any court having
jurisdiction. This Section 6.1 shall not preclude parties from seeking
provisional remedies in aid of arbitration from a court of appropriate
jurisdiction. The arbitrator may, in the award, allocate all or a part of the
costs of the arbitration, including the fees of the arbitrator and the
reasonable attorneys’ fees of the prevailing party. Neither party to this
Agreement shall be prohibited from seeking injunctive relief in a judicial
proceeding.
     6.2 Assignment; Successors Binding Agreement.

  (a)   Executive may not assign, pledge or encumber his interest in this
Agreement or any part thereof.     (b)   The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
operation of law or by agreement in form and substance

- 7 -



--------------------------------------------------------------------------------



 



      reasonably satisfactory to Executive, to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.     (c)   This
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributee, devisees and legatees. If Executive should die while any amount is
at such time payable to him hereunder, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legates or other designee or, if there be no such designee,
to his estate.

     6.3 Certain Reduction of Payments. In the event that any payment or benefit
received or to be received by Executive under this Agreement would result in all
or a portion of such payment to be subject to the excise tax on “golden
parachute payments” under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), then Executive’s payment shall be either (a) the full
payment or (b) such lesser amount which would result in no portion of the
payment being subject to excise tax under Section 4999 of the Code, whichever of
the foregoing amounts, taking into account the applicable Federal, state and
local employment taxes, income taxes, and the excise tax imposed by Section 4999
of the Code, results in the receipt by Executive on an after-tax basis, of the
greatest amount of the payment notwithstanding that all or some portion of the
payment may be taxable under Section 4999 of the Code.
     6.4 Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.
     To the Company:
Neurocrine Biosciences, Inc.
12790 El Camino Real
San Diego, CA 92130
Attn.: Chief Executive Officer
     To Executive:
Paul W. Hawran
P.O. Box 1162
Rancho Santa Fe, California 92067
     6.5 Modification; Waiver; Entire Agreement. No provisions of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing signed by Executive and such officer as may be
specifically designated by the Board of the Company. No waiver by either party
hereto at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such

- 8 -



--------------------------------------------------------------------------------



 



other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.
     6.6 Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
     6.7 Controlling Document. In case of conflict between any of the terms and
condition of this Agreement and the document herein referred to or agreement
between Executive and the Company, the terms and conditions of this Agreement
shall control.
     6.8 Remedies.

  (a)   Injunctive Relief. The parties agree that the services to be rendered by
Executive hereunder are of a unique nature and that in the event of any breach
or threatened breach of any of the covenants contained herein, the damage or
imminent damage to the value and the goodwill of the Company’s business will be
irreparable and extremely difficult to estimate, making any remedy at law or in
damages inadequate. Accordingly, the parties agree that the Company shall be
entitled to injunctive relief against Executive in the event of any breach or
threatened breach of any such provisions by Executive, in addition to any other
relief (including damage) available to the Company under this Agreement or under
law.     (b)   Exclusive. Both parties agree that the remedy specified in this
Section 6.8 is not exclusive of any other remedy for the breach by Executive of
the terms hereof.

     6.9 Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.
     6.10 Prevailing Party Expenses. In the event that any action or proceeding
is commenced to enforce the provisions of the Agreement, the court adjudicating
such action or proceeding shall award to the prevailing party all costs and
expenses thereof, including, but not limited to, all reasonable attorneys’ fees,
court costs, and all other related expenses.
Executed by the parties as of the day and year first above written.

                  EXECUTIVE   NEUROCRINE BIOSCIENCES, INC    
 
               
By:
  /s/ Paul W. Hawran   By:   /s/ Gary A. Lyons    
 
               
 
  Paul W. Hawran       Name: Gary A. Lyons    
 
          Title: President and CEO    

- 9 -



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL RELEASE
     This GENERAL RELEASE (hereinafter “Agreement”) is made and entered into by
and between Paul W. Hawran (hereinafter “Employee”) and Neurocrine Biosciences,
Inc. (hereinafter “Employer”), and inures to the benefit of each of Employer’s
current, former and future subsidiaries, affiliates, related entities, employee
benefit plans and their fiduciaries, predecessors, successors, officers,
directors, shareholders, agents, employees and assigns.
RECITALS
     WHEREAS, Employee and Employer amended and restated Employee’s employment
agreement on September 18, 2006.
     WHEREAS, Employee and Employer wish permanently to resolve any and all
disputes arising out of the amendment and restatement of Employee’s employment
agreement.
     NOW, THEREFORE, for and in consideration of the execution of this release
and the mutual covenants contained in the following paragraphs and those in the
Amended and Restated Employment Agreement, dated September 18, 2006 (the
“Employment Agreement”), Employer and Employee agree as follows:
1. Incorporation of Recitals. The Recitals and identification of the parties to,
and beneficiaries of, this Agreement are incorporated by references as though
fully set forth herein.
2. No Admission of Liability. The parties agree that this Agreement, and
performance of the acts required by it, does not constitute an admission of
liability, culpability, negligence or wrongdoing on the part of anyone, and will
not be construed for any purpose as an admission of liability, culpability,
negligence or wrongdoing by any party and/or by any party’s current, former or
future parents, subsidiaries, related entities, predecessors, successors,
officers, directors, shareholders, agents, employees and assigns. The parties
specifically acknowledge and agree that this Agreement is a compromise of
disputed claims that Employer denies any liability for any matter released
herein and that Employer enters into this Agreement solely to avoid litigation
and to buy its peace.
3. Wages and Vacation Time Paid. Employee acknowledges that Employee has
received payment for all salary through the payment period immediately prior to
the date hereof and accrued and used vacation time through such date.
4. General Release. Employee on behalf of Employee and Employee’s heirs,
executors, administrators, assigns and successors, fully and forever releases
and discharges Employer and each of its current, former and future subsidiaries,
related entities, employee benefit plans and their fiduciaries, predecessors,
successors, officers, directors, shareholders, agents, employees and assigns
(collectively, “Releasees”), with respect to any and all claims, liabilities and
causes of action, of every nature, kind and description, in law, equity or
otherwise, which have arisen,

- 1 -



--------------------------------------------------------------------------------



 



occurred or existed at any time prior to the signing of this Agreement,
including, without limitation, any and all claims, liabilities and causes of
action arising out of or relating to Employee’s employment with Employer or the
amendment and restatement of Employee’s employment agreement; provided, however,
this Release is not and shall not be deemed a release or waiver of Employee’s
rights to indemnification as an officer or employee of the Company, or of any
rights under the Company’s stock option plans in which Executive participates as
of the date hereof, except as otherwise specifically provided in the Employment
Agreement.
5. Knowing Waiver of All Employment-Related Claims. Employee understands and
agrees that Employee is waiving any and all rights Employee may have had, or now
has, to pursue against any of the Releasees any and all remedies available to
Employee under any employment-related causes of action, including without
limitation, claims of wrongful discharge, breach of contract, breach of the
covenant of good faith and fair dealing, fraud, violation of public policy,
defamation, discrimination, personal injury, physical injury, emotional
distress, claims under Title VII of the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act, the Americans With Disabilities Act,
the Federal Rehabilitation Act, the Family and Medical Leave Act, the California
Fair Employment and Housing Act, the California Family Rights Act, the Equal Pay
Act of 1963, the provisions of the California Labor Code and any other United
States federal, state or local laws and regulations relating to employment,
conditions of employment (including wage and hour laws) and/or employment
discrimination.
6. Waiver of Civil Code § 1542. Employee expressly waives any and all rights and
benefits conferred upon Employee by Section 1542 of the Civil Code of the State
of California, which states as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Employee expressly agrees and understands that the release given by Employee
pursuant to this Agreement applies to all unknown, unsuspected and unanticipated
claims, liabilities and causes of action which Employee may have against
Employer or any of the other Releasees as of the date of this Release.
7. Severability of Release Provisions. Employee agrees that if any provision of
the release given by Employee under this Agreement is found to be unenforceable,
it will not affect the enforceability of the remaining provisions and the courts
may enforce all remaining provisions to the extent permitted by law.
8. Promise to Refrain from Suit or Administrative Action. Employee promises and
agrees that Employee will never sue Employer or any of the other Releasees, or
otherwise institute or participate in any legal or administrative proceedings
against Employer or any of the other Releasees, with respect to any claim
covered by the release provisions of this Agreement, including but not limited
to claims arising out of Employee’s employment with

- 2 -



--------------------------------------------------------------------------------



 



Employer or the termination of that employment, unless Employee is compelled by
legal process to do so.
9. Integrated Agreement. The parties acknowledge and agree that the Employment
Agreement and this Agreement contains the entire agreement of the parties on the
subject matter thereof. The parties further acknowledge and agree that parole
evidence shall not be required to interpret the intent of the parties.
10. Voluntary Execution. The parties hereby acknowledge that they have read and
understand this Agreement and that they sign this Agreement voluntarily and
without coercion.
11. Waiver, Amendment and Modification of Agreement. The parties agree that no
waiver, amendment or modification of any of the terms of this Agreement shall be
effective unless in writing and signed by all parties affected by the waiver,
amendment or modification. No waiver of any term, condition or default of any
term of this Agreement shall be construed as a waiver of any other term,
condition or default.
12. Representation by Counsel. The parties understand that they have the right
to have been represented in negotiations for the preparation of this Agreement
by counsel of their own choosing, and that they have entered into this Agreement
voluntarily, without coercion, and based upon their own judgment and not in
reliance upon any representations or promises made by the other party or parties
or any attorneys, other than those contained within this Agreement. The parties
further agree that if any of the facts or matters upon which they now rely in
making this Agreement hereafter prove to be otherwise, this Agreement will
nonetheless remain in full force and effect.
13. Breach of Agreement. In the event Employee shall breach in a material way
any of the provisions of this Agreement, Employer shall have a right of action
against Employee for all amounts paid hereunder.
14. California Law. The parties agree that this Agreement and its terms shall be
construed under California law. The parties hereby submit to the jurisdiction
and venue of California and federal courts of competent jurisdiction sitting in
San Diego, California.
15. Agreement to Arbitrate Claims Arising from Agreement. The parties agree
that, claim or controversy arising out of or relating to this Agreement or the
breach, termination, enforcement, interpretation or validity thereof, including
the determination of the scope or applicability of this agreement to arbitrate,
shall be determined by arbitration in San Diego, California, before an
arbitrator. The arbitration shall be administered by JAMS pursuant to its
Employment Arbitration Rules and Procedure. Judgment on the award, if any, may
be entered in any court having jurisdiction. This Section 15 shall not preclude
parties from seeking provisional remedies in aid of arbitration from a court of
appropriate jurisdiction. The arbitrator may, in the award, allocate all or a
part of the costs of the arbitration, including the fees of the arbitrator and
the reasonable attorneys’ fees of the prevailing party. Neither party to this
Agreement shall be prohibited from seeking injunctive relief in a judicial
proceeding.

- 3 -



--------------------------------------------------------------------------------



 



16. Drafting. The parties agree that this Agreement shall be construed without
regard to the drafter of the same and shall be construed as though each party to
this Agreement participated equally in the preparation and drafting of this
Agreement.
17. Counterparts. This Agreement may be signed in counterparts and said
counterparts shall be treated as though signed as one document.
18. Period to Consider Terms of Agreement. Employee acknowledges that this
Agreement was presented to Employee on September 13, 2006, and that Employee is
entitled to have twenty one (21) days’ time in which to consider the Agreement.
Employee acknowledges that Employee has had the opportunity to obtain the advice
and counsel from the legal representative of Employee’s choice and executes this
Agreement having had sufficient time within which to consider its terms.
Employee represents that if Employee executes this Agreement before twenty-one
(21) days have elapsed, Employee does so voluntarily and voluntarily waives any
remaining consideration period.
19. Revocation of Agreement. Employee understands that after executing this
Agreement, Employee has the right to revoke it within seven (7) days after
Employee’s execution of it. Employee understands that this Agreement will not
become effective and enforceable unless the seven (7) day revocation period
passes and Employee does not revoke the Agreement in writing. Employee
understands that this Agreement may not be revoked after the seven (7) day
revocation period has passed. Employee understands that any revocation of this
Agreement must be made in writing and delivered to Employer at 12790 El Camino
Real, San Diego, California 92130, within the seven (7) day period.

                 
Dated:
  September 18, 2006    /s/ Paul W. Hawran                           Paul W.
Hawran    
 
                        NEUROCRINE BIOSCIENCES, INC.    
 
               
Dated:
  September 18, 2006    By:    /s/  Gary A. Lyons    
 
                        Name: Gary A. Lyons    

- 4 -



--------------------------------------------------------------------------------



 



Exhibit B
GENERAL RELEASE
     This GENERAL RELEASE (hereinafter “Agreement”) is made and entered into by
and between Paul W. Hawran (hereinafter “Employee”) and Neurocrine Biosciences,
Inc. (hereinafter “Employer”), and inures to the benefit of each of Employer’s
current, former and future subsidiaries, affiliates, related entities, employee
benefit plans and their fiduciaries, predecessors, successors, officers,
directors, shareholders, agents, employees and assigns.
RECITALS
     WHEREAS, Employee was for a period of time an employee of Employer;
     WHEREAS, Employee’s employment with Employer was terminated effective
April 1, 2007;
     WHEREAS, Employee and Employer wish permanently to resolve any and all
disputes arising out of Employee’s employment with Employer or the cessation of
that employment.
     NOW, THEREFORE, for and in consideration of the execution of this Agreement
and the mutual covenants contained in the following paragraphs and those in the
Amended and Restated Employment Agreement, dated September 18, 2006 (the
“Employment Agreement”), Employer and Employee agree as follows:
1. Incorporation of Recitals. The Recitals and identification of the parties to,
and beneficiaries of, this Agreement are incorporated by references as though
fully set forth herein.
2. No Admission of Liability. The parties agree that this Agreement, and
performance of the acts required by it, does not constitute an admission of
liability, culpability, negligence or wrongdoing on the part of anyone, and will
not be construed for any purpose as an admission of liability, culpability,
negligence or wrongdoing by any party and/or by any party’s current, former or
future parents, subsidiaries, related entities, predecessors, successors,
officers, directors, shareholders, agents, employees and assigns. The parties
specifically acknowledge and agree that this Agreement is a compromise of
disputed claims that Employer denies any liability for any matter released
herein and that Employer enters into this Agreement solely to avoid litigation
and to buy its peace.
3. Wages and Vacation Time Paid. Employee acknowledges that Employee has
received payment for all salary and accrued and unused vacation time and
reimbursable expenses.
4. General Release. Employee on behalf of Employee and Employee’s heirs,
executors, administrators, assigns and successors, fully and forever releases
and discharges Employer and each of its current, former and future subsidiaries,
related entities, employee benefit plans and

- 1 -



--------------------------------------------------------------------------------



 



their fiduciaries, predecessors, successors, officers, directors, shareholders,
agents, employees and assigns (collectively, “Releasees”), with respect to any
and all claims, liabilities and causes of action, of every nature, kind and
description, in law, equity or otherwise, which have arisen, occurred or existed
at any time prior to the signing of this Agreement, including, without
limitation, any and all claims, liabilities and causes of action arising out of
or relating to Employee’s employment with Employer or the cessation of that
employment; provided, however,. this Release is not and shall not be deemed a
release or waiver of Employee’s rights to indemnification as an officer or
employee of the Company or of any rights under the Company’s stock option plans
in which Executive participates at the date hereof, except as otherwise
specifically provided in the Employment Agreement.
5. Knowing Waiver of All Employment-Related Claims. Employee understands and
agrees that Employee is waiving any and all rights Employee may have had, now
has, or in the future may have, to pursue against any of the Releasees any and
all remedies available to Employee under any employment-related causes of
action, including without limitation, claims of wrongful discharge, breach of
contract, breach of the covenant of good faith and fair dealing, fraud,
violation of public policy, defamation, discrimination, personal injury,
physical injury, emotional distress, claims under Title VII of the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act, the Americans
With Disabilities Act, the Federal Rehabilitation Act, the Family and Medical
Leave Act, the California Fair Employment and Housing Act, the California Family
Rights Act, the Equal Pay Act of 1963, the provisions of the California Labor
Code and any other United States federal, state or local laws and regulations
relating to employment, conditions of employment (including wage and hour laws)
and/or employment discrimination.
6. Waiver of Civil Code § 1542. Employee expressly waives any and all rights and
benefits conferred upon Employee by Section 1542 of the Civil Code of the State
of California, which states as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Employee expressly agrees and understands that the Release given by Employee
pursuant to this Agreement applies to all unknown, unsuspected and unanticipated
claims, liabilities and causes of action which Employee may have against
Employer or any of the other Releasees as of the date of this Release.
7. Severability of Release Provisions. Employee agrees that if any provision of
the release given by Employee under this Agreement is found to be unenforceable,
it will not affect the enforceability of the remaining provisions and the courts
may enforce all remaining provisions to the extent permitted by law.
8. Promise to Refrain from Suit or Administrative Action. Employee promises and
agrees that Employee will never sue Employer or any of the other Releasees, or
otherwise institute or participate in any legal or administrative proceedings
against Employer or any of the other Releasees, with respect to any claim
covered by the release provisions of this

- 2 -



--------------------------------------------------------------------------------



 



Agreement, including but not limited to claims arising out of Employee’s
employment with Employer or the termination of that employment, unless Employee
is compelled by legal process to do so.
9. Promise to Maintain Confidentiality of Employer’s Confidential Information.
Employee acknowledges that due to the position Employee has occupied and the
responsibilities Employee has had at Employer, Employee has received
confidential information concerning Employer’s products, procedures, customers,
sales, prices, contracts, and the like. Employee hereby promises and agrees
that, unless compelled by legal process, Employee will not disclose to others
and will keep confidential all information Employee has received while employed
by Employer concerning Employer’s products and procedures, the identities of
Employer’s customers, Employer’s sales, Employer’s prices, the terms of any of
Employer’s contracts with third parties, and the like. Employee agrees that a
violation by Employee of the foregoing obligation to maintain the
confidentiality of Employer’s confidential information will constitute a
material breach of this Agreement. Employee specifically confirms that Employee
will continue to comply with the terms of any confidentiality or proprietary
information agreements executed by Employee in favor of Employer.
10. Integrated Agreement. The parties acknowledge and agree that the Employment
Agreement and this Agreement contains the entire agreement of the parties on the
subject matter thereof. The parties further acknowledge and agree that parole
evidence shall not be required to interpret the intent of the parties.
11. Voluntary Execution. The parties hereby acknowledge that they have read and
understand this Agreement and that they sign this Agreement voluntarily and
without coercion.
12. Waiver, Amendment and Modification of Agreement. The parties agree that no
waiver, amendment or modification of any of the terms of this Agreement shall be
effective unless in writing and signed by all parties affected by the waiver,
amendment or modification. No waiver of any term, condition or default of any
term of this Agreement shall be construed as a waiver of any other term,
condition or default.
13. Representation by Counsel. The parties understand that they have the right
to have been represented in negotiations for the preparation of this Agreement
by counsel of their own choosing, and that they have entered into this Agreement
voluntarily, without coercion, and based upon their own judgment and not in
reliance upon any representations or promises made by the other party or parties
or any attorneys, other than those contained within this Agreement. The parties
further agree that if any of the facts or matters upon which they now rely in
making this Agreement hereafter prove to be otherwise, this Agreement will
nonetheless remain in full force and effect.
14. Breach of Agreement. In the event Employee shall breach in a material way
any of the provisions of this Agreement, Employer shall have a right of action
against Employee for all amounts paid hereunder.

- 3 -



--------------------------------------------------------------------------------



 



15. California Law. The parties agree that this Agreement and its terms shall be
construed under California law. The Parties hereby submit to the jurisdiction
and venue of California and federal courts of competent jurisdiction sitting in
San Diego, California.
16. Agreement to Arbitrate Claims Arising from Agreement. The parties agree that
any dispute, claim or controversy arising out of ore relating to this Agreement
or the breach, termination, enforcement, interpretation or validity thereof,
including the determination of the scope or applicability of this agreement to
arbitrate, shall be determined by arbitration in San Diego, California, before
an arbitrator. The arbitration shall be administered by JAMS pursuant to its
Employment Arbitration Rules and Procedure. Judgment on the award, if any, may
be entered in any court having jurisdiction. This Section 16 shall not preclude
parties from seeking provisional remedies in aid of arbitration from a court of
appropriate jurisdiction. The arbitrator may, in the award, allocate all or a
part of the costs of the arbitration, including the fees of the arbitrator and
the reasonable attorneys’ fees of the prevailing party. Neither party to this
Agreement shall be prohibited from seeking injunctive relief in a judicial
proceeding.
17. Drafting. The parties agree that this Agreement shall be construed without
regard to the drafter of the same and shall be construed as though each party to
this Agreement participated equally in the preparation and drafting of this
Agreement.
18. Counterparts. This Agreement may be signed in counterparts and said
counterparts shall be treated as though signed as one document.
19. Period to Consider Terms of Agreement. Employee acknowledges that this
Agreement was presented to Employee on March 10, 2007 and that Employee is
entitled to have twenty one (21) days’ time in which to consider the Agreement.
Employee acknowledges that Employee has had the opportunity to obtain the advice
and counsel from the legal representative of Employee’s choice and executes this
Agreement having had sufficient time within which to consider its terms.
Employee represents that if Employee executes this Agreement before twenty-one
(21) days have elapsed, Employee does so voluntarily and voluntarily waives any
remaining consideration period.

- 4 -



--------------------------------------------------------------------------------



 



20. Revocation of Agreement. Employee understands that after executing this
Agreement, Employee has the right to revoke it within seven (7) days after
Employee’s execution of it. Employee understands that this Agreement will not
become effective and enforceable unless the seven (7) day revocation period
passes and Employee does not revoke the Agreement in writing. Employee
understands that this Agreement may not be revoked after the seven (7) day
revocation period has passed. Employee understands that any revocation of this
Agreement must be made in writing and delivered to Employer at 12790 El Camino
Real, San Diego, California 92130, within the seven (7) day period.

                 
Dated:
                                      Paul W. Hawran    
 
                        NEUROCRINE BIOSCIENCES, INC.    
 
               
Dated:
      By:        
 
                        Name:             Title:    

- 5 -



--------------------------------------------------------------------------------



 



EXHIBIT C
STOCK OPTION RETURN

                          Grant Date   Grant Expiration   Grant Price  
Exercisable Shares
02/07/02
    02/07/12       36.790       35,615  
02/07/02
    02/07/12       36.790       4,385  
05/22/03
    05/22/13       48.510       32,142  
05/22/03
    05/22/13       48.510       2,858  
05/26/04
    05/26/14       57.510       25,000  
02/18/05
    02/18/15       40.390       21,482  
02/18/05
    02/18/15       40.390       3,518  
01/19/06
    01/19/13       60.950       18,634  
01/19/06
    01/19/13       60.950       1,366  
 
                       
 
                    145,000  
 
                       

 